Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are withdrawn
Claim 10 is amended. 
Claims 10-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dieguez (WO 2017/194098 A1), in view of Yamazaki (PG Pub 2004/0031442 A1), and in further view of Boivin (US Pat. 4,579,083).
Consider Claim 10, Dieguez teaches the process of forming OLED device (display apparatus) [0038], [0040]. Dieguez teaches the process of arranging first display substrate (10) and a second display substrate (11) in chamber (110), and arranging and aligning mask assembly (131, 132) having a first mask (133) with a first substrate (10), and having a second mask (134) with a second display substrate (11) (Fig. 1, [0027]-[0029]). Dieguez teaches the supplying at least two deposition material to the mask assembly from plurality of crucibles [0026], thus allowing at least two deposition material to pass through mask assembly to be deposited on the first and second display substrates. Dieguez teaches the use of shutter/shielding wall (40) to block the deposition of material as the substrate are changing/moving to another processing area (Figs. 5 A-B, [0093]). 
Dieguez does not teach the use of controlling the deposition amount ejected (evaporate) from the crucibles through the shutter onto the substrate.
However, Yamazaki is in the art of vapor deposition process (abstract), teaches the deposition chamber having two crucibles (17) for evaporating materials (18) through mask (14) onto the substrate (13) (Fig. 1a), where the evaporation amount is controlled using by moving (opening and closing) shutter (15) using microcomputer [0047].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Dieguez with Yamazaki to having a shutter on the two crucibles and to control the shutter (opening and closing using microcomputers), to provide with a desired deposition rate onto the display substrates. 
The combined Dieguez (with Yamazaki) does not teach the calculating the evaporation rate and comparing the calculated evaporation rate to the preset evaporation rate, and the adjusting the shutter opening based on the comparison.
However, Boivin is in the art of evaporation deposition process of crucible onto a substrate (abstract), teaches the calculating/sensing of the evaporation rate using quartz crystal monitor (abstract), and the comparing of the calculated rate vs the reference presser/signal (abstract), and the moving the aperture plates (of the shutter) to corrected rate base on the comparing step (abstract), where the aperture plates (46, 48) are parts of the shutter assembly (20) (Col. 2, lines 50-60, Fig. 3). Boivin teaches the shutter’s degree of opening is adjusted to the desired/compared rate base on the calculated/monitored evaporation rate (Claim 4, lines 14-17). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Dieguez (with Yamazaki) with Boivin to calculate the evaporation rate and compare the actual evaporation rate with the reference rate and adjust the shutter opening’s for each crucible, to provide with a correction of the desired film deposition rate (abstract)
Consider Claims 11-12, the combined Dieguez (with Yamazaki with Boivin) teaches the process of deposition materials are deposited onto the first and second substrates (Dieguez, Fig. 1, [0029]), using crucibles (104) (Fig. 1), where the first and second substrate are facing each other (parallel) and also perpendicular to the lower surface (floor) of the chamber (110) (Fig. 1).
Consider Claim 15, the combined Dieguez (with Yamazaki with Boivin) teaches the deposition/evaporation source moves in a linear motion using linear guide (120) (Dieguez, Fig. 7A, [0115]).
Consider Claims 16 and 19, the combined Dieguez (with Yamazaki with Boivin) teaches that least two deposition materials are deposited on one of the first display substrate and the second display substrate (Dieguez, Figs. 7A-C, [0115]-[0123]), where the other one of the 
Consider Claim 18, the combined Dieguez (with Yamazaki with Boivin) teaches the crucibles having limited deposition/ejection angle (Dieguez, Fig. 4A).
Consider Claim 20, the combined Dieguez (with Yamazaki with Boivin) teaches deposition of two different materials (Dieguez, [0038]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dieguez (WO 2017/194098 A1), in view of Yamazaki (PG Pub 2004/0031442 A1), and in further view of Boivin (US Pat. 4,579,083), and in further view of Choi (PG Pub 2014/0014921 A1).
Consider Claim 13, the combined Dieguez (with Yamazaki with Boivin) teaches the deposition process having shutter (15) at the crucibles’ (17) opening (Yamazaki, Fig. 1A). 
The combined Dieguez (with Yamazaki with Boivin) does not teach movement of the shutter in a linear motion.
However, Choi is in the art of vapor deposition in chamber (abstract), teaches the crucibles (110) having shutters (141, 142) where the shutters moves in a linear fashion as seen in Fig. 6B and 6C [0152].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Dieguez (with Yamazaki with Boivin) with Choi to move the shutters in a linear fashion, to provide with a process to block the crucibles from depositing onto the substrate [0152].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dieguez (WO 2017/194098 A1), in view of Yamazaki (PG Pub 2004/0031442 A1), and in further view of Boivin (US Pat. 4,579,083), and in further view of Kato (PG Pub 2015/0030761 A1).
Consider Claim 14, the combined Dieguez (with Yamazaki with Boivin) teaches the deposition process having crucibles’ (17) (Yamazaki, Fig. 1A). 
The combined Dieguez (with Yamazaki with Boivin) does not teach crucibles having cut-off valve for supplying deposition material.
However, Kato is in the art of deposition (abstract) having a vapor source [0126], teaches the deposition system having deposition supply (13) connected to valve (19) (Fig. 1), and where the vapor deposition amount is controlled by valve (cut-off) for the crucible [0134]-[0135], and where the deposition system have separate valves for each materials [0119].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Dieguez (with Yamazaki with Boivin) with Kato to use separate valves for each crucible supply source, to provide with a process which controls the deposition amount by allowing and or stopping the deposition at a desired rate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dieguez (WO 2017/194098 A1), in view of Yamazaki (PG Pub 2004/0031442 A1), and in further view of Boivin (US Pat. 4,579,083), and in further view of Yamazaki’2011 (PG Pub 2011/0132260 A1).
Consider Claim 17, the combined Dieguez (with Yamazaki with Boivin) teaches the deposition process having crucibles’ (17) with shutter (15) (Yamazaki, Fig. 1A). 
The combined Dieguez (with Yamazaki with Boivin) does not teach moving the shutter in a rotation fashion.
However, Yamazaki’2011 is in the art of vapor deposition (abstract) having shutters (15) for crucibles (Fig. 8A), where a close view of shutters (513) showing how they are placed over the crucibles (511) with a single shutter holder (Fig. 12B), teaches the shutters are in closed position vs. when they are in open position (Fig. 22). Where it would be obvious that the shutter moved from one position to the other position by rotating the shutter.

    PNG
    media_image1.png
    874
    586
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Dieguez (with Yamazaki with Boivin) with Yamazaki’2011 to move the shutter in a rotation motion, to control the amount of evaporation of the deposited material onto the first and second display substrates.

Response to Arguments
Applicant’s arguments, filed 02/05/2021, with respect to the rejection(s) of claim(s) 10-20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dieguez with Yamazaki with Boivin. 

The applicant argued against the combined Dieguez with Yamazaki, on the ground that none disclose the calculating of the evaporation rate and comparing the calculated of evaporation rate to the preset evaporation rate, and the adjusting the shutter opening based on the comparison.
However, in light of newly applied prior art, Boivin disclose the calculating of the evaporation rate and comparing the calculated of evaporation rate to the preset evaporation rate, and the adjusting the shutter opening based on the comparison, as claimed.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718